DETAILED ACTION
The present application, filed on (6/25/2020), is being examined under the first inventor to file provisions of the AIA .   A Non-Final office action examining Claims (1-20) was mailed on 1/21/2022. This office action is in response to applicant’s amendments dated 4/19/2022. Claims 1, 7-9 and 15 are being examined.

Response to Amendment and arguments.
Applicants arguments regarding thickness increase are not persuasive in view of prior art references in view of Nezu, since Nezu teaches not only increasing thickness of layer 22x above 28 (Fig 7A and 7C  and Para [0067]) but teaches the rationale behind various combinations of different materials of varying  dimensions in order to control the shape of plasma sheath over the substrate and its peripheral part (See Fig 2, Fig 5 and its description). Similarly, Hao (US 20180190526) was used in the last office action to show similar teaching about using different materials and thicknesses to control characteristics related to plasma uniformity (Para 17). Therefore, controlling the thickness of Lee et al in view of Lim et al and Joung Kim according to the teachings of Nezu and Hao would have been obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150116689) in view of Lim et al (US 20160343547) and Joung Kim (WO 2018/117557) and Nezu et al (US 2004/0074605). 
Lee et al disclose a substrate support comprising: a base plate made of an insulator (Fig 1 270 and Para 72); a chuck configured to support the substrate (210); a main body provided between the base plate and the chuck (230); and a focus ring disposed to surround an edge of the chuck (240); a liner (130) surrounding the chuck which extends to the focus ring and ring supporter at (230) but not at the base (270). Regarding a ring supporter configured to support the focus ring with respect to the base plate, main body 230 would be a ring supporter integrated with its main body function.
Lee et al do not disclose the focus ring including a base layer and a reinforcement layer having a dielectric constant higher than that of the base layer and laminated on the base layer.
Lim et al disclose a substrate processing apparatus comprising: a processing chamber (Fig 1); a chuck configured to support the substrate (114); and a focus ring disposed to surround an edge of the chuck (131), wherein the focus ring includes a plurality of layers having different dielectric constants (500, 510, 520530540). Lim et al further disclose the reinforcement layer of diamond (Abstract, Fig 3 500) which has higher dielectric constant with respect to base layer which could be quartz (Para 93). Diamond has dielectric constant of 5.7 and quartz 3.8. Lim et al teach that reinforcement layer could include plurality of layers (Fig 11 and 13). 
Since plurality of layers provide even more precise control of conductivity and power coupling with protection of the focus ring, it would have been obvious for one of ordinary skill in the art to use sub-reinforcement layers as taught by Lim et al. Also, regarding the particular structure, it would have been obvious to have the structure disclosed by Lim et al since a particular structure (including dielectric constant, conductivity and height) of a focus ring allows for a desired plasma sheath. 
Lee et al in view of Lim et al do not disclose the focus ring including the particular structure of first and second horizontal plane parts joined with a slope part. 
Joung Kim discloses a focus ring  with a first and second horizontal plane parts joined with a slope part (Fig 2 and Para 25 and 43). The focus ring includes base layer and reinforcement layer.
It would have been obvious to have the structure disclosed by Joung Kim since a particular structure (including dielectric constant, conductivity and height) of a focus ring allows for a desired plasma sheath. 
Lee et al in view of Lim et al and Joung Kim do not disclose increase of the thickness of reinforcement layer.
Nezu et al disclose a focus ring formed from combining different materials in several shapes (Fig 2, 4A-4C, 5, 7A-7C). Nezu teaches distribution of plasma density over the peripheral region affected by the way the different regions of the focus ring are formed by combining different materials (adjustment members) including dielectric and conductor parts (Abstract). Nezu discloses for example variation of thickness as in Fig 7C and gradual increase of thickness as in Fig 7A and change of thickness of adjustment portion 28Y in Fig 7B. It is well understood that every other thig being equal, the plasma sheath follows the contour of the focus ring. 
Controlling the thickness and the composition of the materials according to dielectric constant one would be able to control plasma sheath, control coupling by control of dielectric constant, control plasma density and etch rate. It is also noted that the thickness could not be increased too much as that would make the plasma sheath and magnetic field unsuitable for processing at the substrate boundary.  
Therefore, it would have been obvious for one of ordinary skill in the art to control the thickness of each layer of the focus ring to increase the life of the ring while optimize the process.
Regarding claim 7 and 8 increase of thickness of sub-reinforcement layers going outward or decrease as going from top to bottom would be obvious since the thickness and dielectric constant would be optimizable parameters for controlling shape of the plasma sheath.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716